UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                                      11/21/2019
    DK Real Estate Group LLC and DK Builders
    Group Inc.,

                                    Plaintiffs,                     1:18-cv-07439 (LGS) (SDA)

                      -against-                                     ORDER

    Klearwall Industries, LLC and Munster
    Joinery,

                                    Defendants.



STEWART D. AARON, United States Magistrate Judge:

          Currently before the Court is Defendants’ Letter Motion requesting a discovery

conference and an extension of the expert discovery deadline. (Defs. Letter Motion, ECF No. 67.)1

Defendants’ Letter Motion is GRANTED IN PART and DENIED IN PART.

          Defendants’ motion for a discovery conference is DENIED. The fact discovery deadline

was September 20, 2019. 2 The time for Defendants to seek to compel production of documents

has long since passed. Thus, there is no need for a conference regarding fact discovery issues.

          Defendants’ motion for extension of the expert discovery deadline is GRANTED IN PART.

Defendants have not been diligent in conducting expert discovery. The Court’s Order, dated June

24, 2019, which extended the expert discovery deadline to November 20, 2019, expressly warned

that the deadline “will not be extended except for good cause shown, and then only for a limited



1
 In deciding the Letter Motion, the Court also has reviewed Plaintiffs’ letter in response (Pl. Ltr., ECF No.
68) and Defendants’ letter in reply. (Def. Reply, ECF No. 69.)
2
  On September 10, 2019, the September 20, 2019 deadline was extended for the limited purpose of
taking Brendan Harte's deposition by September 25, 2019. (9/10/19 Order, ECF No. 62.)
purpose.” (6/24/19 Order, ECF No. 51.) The Court, in its discretion, finds that Defendants, who

waited until the day before the expert discovery deadline to file their Letter Motion, have not

shown good cause to extend the deadline for window testing. Nevertheless, given Plaintiffs’

agreement to continue testing at the 14-23 Broadway location on November 25, 2019, the Court

shall extend the expert discovery deadline for the limited purpose of permitting such testing at

that location only on November 25, 2019.

       In addition, the Court, in its discretion, shall extend the deadline for submitting expert

reports and for conducting expert depositions, as follows:

       1. If either Plaintiffs or Defendants intend to present expert testimony at trial, they shall

           serve their expert reports, in compliance with Fed. R. Civ. P. 26(a)(2)(B), no later than

           December 16, 2019.

       2. Any rebuttal expert reports shall be served no later January 7, 2020.

       3. Depositions of any experts who submit reports shall be concluded by January 21,

           2020, or shall be deem waived.

SO ORDERED.

DATED:        New York, New York
              November 21, 2019

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge




                                                 2
